MORRIS, Judge.
Defendants assign as prejudicial error the trial court’s finding, in the presence of the jury, that a confession was made “freely and voluntarily”. They assert that such a finding in the jury’s presence amounted to an expression of opinion on the evidence in violation of G.S. 1-180. The State concedes there was a technical violation of the statute, but argues that, considering the entire record, the error was not prejudicial. The State correctly points *560out that all expressions of opinion do not warrant a new trial. See State v. Teasley, 31 N.C. App. 729, 230 S.E. 2d 692 (1976). However, we agree with defendants and hold that they are entitled to a new trial.
The ruling of the trial court followed a voir dire examination of Tony Hill, an attorney who was acting as guardian ad litem of the Hardin children in connection with a civil matter arising as a result of the indictment of the defendants. Mr. Hill had obtained an affidavit from Frankie P. Hardin that confessed misappropriation of the money from Foley’s, Inc. With the jury present, the following ruling was made at the conclusion of testimony on voir dire:
“THE COURT: Let the record show that the Court finds as a fact that State’s Exhibit No. 237 should be allowed into evidence: the Court finding as a fact that this statement was given with full understanding and was given without any coercion, given freely and voluntarily and therefore would be admissible.”
It is well established that the proper procedure is for the court to make its findings of voluntariness in the absence of the jury. State v. Carter and State v. Toyer, 268 N.C. 648, 151 S.E. 2d 602 (1966). The question of the credibility of evidence is for the jury. Similarly, it is for the jury to determine the weight, if any, to be given to a confession. State v. Small, 293 N.C. 646, 239 S.E. 2d 429 (1977). In a case presenting precisely the same question as the present one, our Supreme Court held: “The finding by the court, in the presence of the jury, that a statement, said to have been made by the defendant, was made voluntarily is the expression of an opinion by the court that the statement was made.” State v. Carter and State v. Toyer, 268 N.C. at 652, 151 S.E. 2d at 605; see also State v. Walker, 266 N.C. 269, 145 S.E. 2d 833 (1966) (overruling State v. Davis, 63 N.C. 578 (1869) and State v. Fain, 216 N.C. 157, 4 S.E. 2d 319 (1939)).
Furthermore, this Court has stated that “[o]nce the trial judge expresses an opinion as to the facts before the jury, the resulting prejudice to the defendant is virtually impossible to cure.” State v. Teasley, 31 N.C. App. at 732, 230 S.E. 2d at 694. The trial court’s summarization of the defendant’s contentions and its instructions on reasonable doubt are insufficient to cure the error.
*561Because of the trial court’s inadvertent expression of opinion on the evidence, we must award each of the defendants a new trial.
New trial for defendant Christopher E. Hardin.
New trial for defendant Frankie P. Hardin.
Judges Mitchell and Erwin concur.